oO fe IN DO OT FSF WY NY

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

L
FILED _____ RECEIVED
_-——ENTERED ___SERVED ON
COUNSEL/PARTIES OF RECORD
MAY 28 2019
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
wk*e*
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
vs. ) 2:19-mj-00381-VCF
)
JOSE ANGEL RUIZ-TORRES, )
)
Defendant. ) ORDER

)

 

IT IS HEREBY ORDERED that the Department of Homeland Security, Immigration and
Customs Enforcement shall provide to counsel in the above-captioned case a complete copy of every
document contained in the defendant’s Alien (“A”) file within seven (7) days of the date of this Order,
unless the government files a formal objection or other appropriate motion within six (6) days of the
date of this Order.

IT IS FURTHER ORDERED that the U.S. Attorney’s Office shall serve a copy of this
Order on the Officer in charge, Department of Homeland Security, Immigration and Customs
Enforcement, Las Vegas, Nevada.

DATED this 28" day of May, 2019.

 

 

 
